Stay GRANTED AND Order filed April 2, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00271-CV
                                  ____________

      IN RE ERHC ENERGY. INC., PETER NTEPHE AND SYLVAN
                         ODOBULU, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-71987

                                    ORDER

      On March 29, 2019, relators ERHC Energy. Inc., Peter Ntephe and Sylvan
Odobulu filed a petition for writ of mandamus asking this court to compel the
Honorable Tanya Garrison, presiding judge of the 157th District Court of Harris
County, to vacate the February 18, 2019 order and the October 12, 2018 order of the
trial court to the extent that these orders require relators to produce documents.
Relators argue that the documents the trial court has ordered produced are privileged
and irrelevant.

      Relators also have filed a motion for temporary relief asking this court to stay
the February 18, 2019 order and the October 12, 2018 order pending a decision on
the petition for writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore ORDER the February 18, 2019
order and the October 12, 2018 order STAYED only to the extent that they require
relators to produce documents. The part of the October 12, 2018 order enjoining
relators from taking certain actions is not stayed. Today’s stays shall remain in effect
until a final decision by this court on relators’ petition for writ of mandamus or until
further order of this court.

      In addition, the court requests Kosmos Energy Sao Tome and Principe, the
real party-in-interest, to file a response to the petition for writ of mandamus on or
before April 16, 2019. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel Consists Chief Justice Frost and Justices Wise and Zimmerer.